EXAMINER'S AMENDMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2022 has been entered.
 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In line 1 of Claim 17, the term “said disc-like body” has been changed to read –each said disc-like body--, as multiple disc-like bodies were previously recited in Claim 16, from which this claim depends therefrom;
In line 1 of Claim 18, the term “said disc-like body” has been changed to read –each said disc-like body--, as again, multiple disc-like bodies were previously cited in Claim 16, from which this claim also depends therefrom;
In lines 3-4 of Claim 19, the term “said at least one bottom wall” has been changed to read –said bottom wall—to be consistent with the previous claim terminology used in independent Claim 28, from which this claim depends therefrom; 
In line 3 of Claim 20, the term “said column-shaped body” has been changed to read –each said column-shaped body--, as multiple column shaped bodies were previously recited in Claim 11, from which this claim depends therefrom; and
In line 2 of Claim 23, the term “the body” has been changed to read –each body—as, again, multiple column shaped bodies were previously recited in Claim 11, from which this claim also depends therefrom.

Reasons for Allowance
Claims 11-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claim 11 (and its respective dependent claims 12, 13, and 20-26), while WO document no. 02/099305 to Malagoli et al disclose a thrust device of a brake caliper for a disc brake having a thrust device body adapted to be translated inside a guide device, the thrust device body defining an internal cavity, a brake pad, wherein the internal cavity is delimited by at least one internal surface defined by at least one wall of the thrust device, wherein the at least one wall of the thrust device body is cup-shaped and comprises a bottom wall and at least one side wall made in a single piece, and wherein, from the at least one wall of the thrust device, at least one heat dissipation element protrudes into the internal cavity adapted to increase an extension of the internal surface to evacuate heat accumulated by the at least one wall of the thrust device, Malagoli et al do not disclose that the heat dissipation element comprises a plurality of column-shaped bodies, each body having an attachment end attached to the at least one side wall and a free end extending into the internal cavity, as now claimed.
Regarding independent Claim 27 (and its respective dependent claims 14-18), while WO document no. 02/099305 to Malagoli et al disclose a brake caliper for a disc brake and a thrust device having a thrust device body adapted to be translated inside a guide device, the thrust device body defining an internal cavity, a brake pad, wherein the internal cavity is delimited by at least one internal surface defined by at least one wall of the thrust device, wherein the at least one wall of the thrust device body is cup-shaped and comprises a bottom wall and at least one side wall made in a single piece, and wherein, from the at least one wall of the thrust device, at least one heat dissipation element protrudes into the internal cavity adapted to increase an extension of the internal surface to evacuate heat accumulated by the at least one wall of the thrust device and U.S Patent No. 3,277,985 to Caskey disclose a brake caliper having a heat dissipation element comprised of a plate, neither of these references taken either alone or in combination disclose that the heat dissipation element comprises a plurality of axially gapped plates, wherein from the at least one wall of the thrust device, protrude into/extend into the internal cavity.
Regarding independent Claim 28 (and its respective dependent claim 19), while WO document no. 02/099305 to Malagoli et al disclose a method of manufacturing a brake caliper thrust device for a disc brake comprising providing a thrust device body defining an internal cavity at least partially open and delimited by at least one internal surface of at least one wall of the thrust device, wherein the at least one wall is cup-shaped and comprises a bottom wall and at least one side wall made in a single piece, and at least one heat dissipation element attached to the wall, wherein the heat dissipation element is adapted to increase the extension of the at least one internal surface to evacuate heat accumulated by the at least one wall and U.S. Patent No. 4,581,985 to Villata disclose a brake caliper thrust device having heat dissipation elements comprising a plurality of spaced axially extending rods, neither of these references taken either alone or in combination disclose that the rods are welded onto the wall of the thrust device body to then extend into the internal cavity.
Regarding independent Claim 29, see the examiner’s remarks with respect to Claims 11, 27, and 28 above.
It is for all these reasons that applicant’s invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        04/25/22